Citation Nr: 1742683	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-28 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for insomnia, to include as secondary to PTSD.

3.  Entitlement to service connection for headaches, to include as secondary to PTSD.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a higher initial disability rating for asthma, evaluated as 10 percent disabling from December 10, 2010 to September 5, 2011, and as 30 percent disabling from September 6, 2011 to June 1, 2014, when service connection for asthma was severed.

7.  Whether severance of the award of service connection for asthma was proper.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2009, June 2011, and March 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board notes that in a March 2017 rating decision, the RO granted service connection for a lumbosacral strain and right foot plantar fasciitis, and denied service connection for left foot plantar fasciitis.  In August 2017, the Veteran filed a timely notice of disagreement (NOD) with all issues adjudicated in the March 2017 rating decision.  The RO acknowledged receipt of the NOD in an August 2017 letter, and the Veterans Appeals Control and Locator System (VACOLS) indicates that a statement of the case (SOC) is pending.   

The issue of entitlement to service connection for post-concussion syndrome/traumatic brain injury has been raised by the record in an April 2017 VA Form 21-526b (Veteran Supplemental Claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of the propriety of severance of the award of service connection for asthma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a psychiatric disability, to include PTSD.  

2.  Symptoms of insomnia, headaches, and tinnitus were not continuous or recurrent in service or since service separation; tinnitus did not manifest to a compensable degree within one year of active service; and there is no medical nexus between the current insomnia, headaches, or tinnitus, and either active service or a service-connected disability.

3.  A preexisting left ear hearing loss disability was noted at the time of service enlistment, but was not permanently worsened in severity during or by active service; and the Veteran does not have a current bilateral hearing loss disability.

4.  Prior to September 6, 2011, the evidence does not demonstrate that the Veteran's asthma required daily inhalational or oral bronchodilator therapy, or the use of inhalational anti-inflammatory medication; from September 6, 2011 to June 1, 2014, the evidence does not demonstrate monthly or more frequent visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).  

2.  The criteria for service connection for insomnia are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2016).

5.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 

6.  The criteria for an initial disability rating in excess of 10 percent for asthma prior to September 6, 2011, and in excess of 30 percent from September 6, 2011 to June 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6602 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, in this case, as discussed below, the medical evidence of record does not demonstrate a current hearing loss disability, and, for the reasons set forth below, the Veteran was not diagnosed with tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The remaining conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In addition, service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  He avers that he began experiencing psychiatric symptoms right after he returned from his deployment in Afghanistan during active service.  He testified at the August 2016 Board hearing that he was a fueler, and that he saw a lot of dead bodies while fueling helicopters, and that he also witnessed others get wounded and killed while in Afghanistan.  He further testified that he did not have a current psychiatric diagnosis as he had moved often and been homeless at times, so it had been difficult to obtain treatment.  The record was left open following the Board hearing to allow the Veteran to see a mental health professional and be evaluated.         

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of any psychiatric disability, to include PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran's service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of a psychiatric disability.  His August 2005 separation examination report indicates that psychiatric evaluation was marked normal, and the Veteran checked "no" next to "nervous trouble of any sort," "frequent trouble sleeping," "received counseling," "depression or excessive worry," and "been evaluated for a mental condition" on his Report of Medical History.  

Following separation from active service in August 2005, a November 2010 VA treatment note indicates that, based on a depression screening, the clinician determined that there was no mental health condition requiring further intervention.  A September 2011 depression screening was also negative.

In March 2013, the Veteran presented to VA's homeless program for assistance.  A mental status examination indicated appropriate dress, sufficient attention and concentration, intact memory, full orientation, cooperative and open behavior, clear and coherent speech, euthymic/normal mood, appropriate affect, no signs of depression, relevant thought processes and content, and no suicidal or homicidal ideation.  Judgment was within normal limits and insight was fair.  The Veteran also denied that any mental health treatment was needed at that time.

A depression screen was again negative in June 2015.

More recently, a September 2016 PTSD screen was positive, and the Veteran endorsed symptoms of hypervigilance, road rage, anger, social isolation/avoidance, and sleep disturbance.  He was referred to mental health for evaluation.  However, a letter from a VA psychologist sent to the Veteran later that month indicates that the doctor was unable to contact the Veteran to schedule an appointment.  Moreover, VA treatment records from 2017 do not reveal that the Veteran has sought mental health treatment or reported to a mental health professional for evaluation.

The Board acknowledges that PTSD is listed several times in the Veteran's medical history in the VA treatment records.  However, an important basis for weighing various references to PTSD is the purpose for which they are recorded.  This can generally be surmised from the context of report.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran or based on a review by the clinician of the Veteran's treatment records.  Indeed, in this case, it appears that the references to PTSD were based on the Veteran's own report of having PTSD and upon the positive PTSD screen in September 2016.  

The question that must be answered in this case is whether there is a diagnosis of PTSD at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The few references to PTSD by history and positive PTSD screening in this case are not interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal.  

The Board notes that the Veteran has been given opportunities to be evaluated by a mental health professional, but he has not taken advantage of those opportunities.  A VA psychiatric examination was scheduled for him on August 2, 2013, but he failed to report for the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original claim without good cause, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(a),(b).     

In addition, as noted above, the record was left open for 60 days following the Board hearing to allow the Veteran to seek evaluation with a mental health professional; however, as also noted above, the evidence of record does not indicate that he has done so.  The Veteran has thereby denied VA evidence which might substantiate his claim.  

Accordingly, the Board finds that based on the evidence of record, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of any acquired psychiatric disability, including PTSD.  The Board reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for an acquired psychiatric disability, to include PTSD, is denied. 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his anger and other experienced symptoms.  See Layno.  However, in the present case, although his anger and other symptoms are found to be capable of lay observation, the diagnosis of a psychiatric disability is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Insomnia, Headaches, and Tinnitus

The Veteran contends that he has insomnia, headaches, and tinnitus that are related to active service.  He also contends that his insomnia and headaches are either secondary to or manifestations of his claimed PTSD. 

With regard to his tinnitus claim, the Board acknowledges that he may have been exposed to loud noise during active service in light of his service in Afghanistan and his job as a helicopter fueler; however, the question before the Board is whether his current tinnitus is etiologically related to such loud noise exposure.   

Turning to the most relevant evidence of record, his service treatment records are negative for any signs, symptoms, reports, complaints, treatment, or diagnoses of insomnia, headaches, and tinnitus.  Indeed, at the August 2005 separation examination, the Veteran checked "no" next to "frequent trouble sleeping," "frequent or severe headaches," "hearing loss," and "ear trouble" on his Report of Medical History, providing highly probative evidence against the current claim.  

Following separation from active service in August 2005, he first reported difficulty sleeping in November 2010, when he stated that he only got two to three hours of sleep per night.  The clinician assessed insomnia and prescribed medication to help him sleep.  

With regard to the headache claim, a July 2011 VA treatment note indicates that the Veteran reported headaches present since 2005 that were not improving.  Then, a September 2011 VA treatment note indicates a history of headaches, but no diagnosis was made or treatment rendered on that date or in July 2011.  A January 2014 note states that he fell approximately six feet over a railing and reported subsequent headaches.  Then, in August 2014, he sought treatment for chest pain and headaches of five months' duration.  

Next, with regard to the tinnitus claim, the first documented report of tinnitus was in September 2011, when the Veteran had a comprehensive audiological consultation for hearing loss and tinnitus.   

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting insomnia, headaches, or tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of the claimed disabilities were not continuous or recurrent in service.  As noted above, the service treatment records are silent as to any symptoms or diagnoses of the claimed disabilities.      

The Board next finds that the preponderance of the evidence demonstrates that symptoms of insomnia, headaches, and tinnitus have not been continuous or recurrent since separation from active service in August 2005.  

Following separation from service in August 2005, the evidence of record does not show any complaints, diagnosis, or treatment for the claimed disabilities until 2010 in the case of insomnia, and 2011 for headaches and tinnitus, as described above.  The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disabilities for five to six years after service separation until 2010 and 2011 is one factor that tends to weigh against a finding of continuous or recurrent symptoms of the claimed disabilities after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of the claimed disabilities have not been continuous or recurrent since service separation includes the January 2014 treatment note indicating he began experiencing headaches following a fall earlier that month, and the August 2014 treatment note indicating that he had experienced headaches for only five months, providing highly probative evidence that he had not experienced headaches continuously since active service.  

The Board also finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of tinnitus until 2011, as noted above.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as claims of continuous or recurrent symptoms of the claimed disabilities since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of the claimed disabilities after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of insomnia, headaches, or tinnitus; the lack of any documentation of reports or treatment for insomnia until 2010 and headaches and tinnitus until 2011, five and six years after service separation, respectively; and the 2014 treatment notes indicating that the Veteran reported that his headaches had begun that year.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptoms of the claimed disabilities since service so as to warrant a grant of service connection.  Moreover, the medical evidence of record does not otherwise suggest an etiological relationship between the current insomnia, headaches, or tinnitus and active service so as to warrant a grant of service connection. 

With regard to his claim that the insomnia and headaches are etiologically related to his claimed PTSD, as noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  In this case, the Veteran does not have service connection for any psychiatric disabilities; therefore, service connection for insomnia or headaches on a secondary basis cannot be granted.  

The Board acknowledges the Veteran's statements that his insomnia, headaches, and tinnitus are etiologically related to his active service or to his claimed PTSD, which he also believes is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's insomnia, headaches, or tinnitus and his military service or a service-connected disability, including no credible evidence of continuous or recurrent symptoms of the claimed disabilities during active service, continuous or recurrent symptoms following service separation, or competent medical evidence establishing a link between the insomnia, headaches, or tinnitus and either active service or a service-connected disability.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for insomnia, headaches, and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms of the claimed disabilities.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran states that he has a current hearing loss disability that was caused by noise exposure during active service.  Specifically, he avers that he handled flash grenades and various other weapons during active service without hearing protection.  As noted above, in light of his service in Afghanistan and job as a helicopter fueler, the Board acknowledges that he may have been exposed to loud noise during active service; the question before the Board is whether he has a current hearing loss disability that is etiologically related to such noise exposure.    

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board finds that the weight of the evidence demonstrates that the Veteran's currently claimed right ear hearing loss does not meet the definition of a hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.

At the July 2001 enlistment examination, an audiogram revealed puretone thresholds of 10, 5, 10, 10, and 10 decibels in the right ear, and 20, 40, 50, 45, and 55 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Presumably to ensure accuracy, a second audiogram conducted on the same date revealed puretone thresholds of 10, 0, 10, 5, and 0 decibels in the right ear, and 30, 40, 55, 50, and 60 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Several days later, another audiogram revealed puretone thresholds of 10, 5, 10, 10, and 10 decibels in the right ear, and 15, 25, 25, 45, and 40 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  A left ear hearing deficit was noted on the examination report.   

An April 2004 audiogram revealed puretone thresholds of 10, 10, 10, 20, and 15 decibels in the right ear, and 10, 20, 10, 10, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.

A July 2005 audiogram revealed puretone thresholds of 15, 15, 15, 20, and 15 decibels in the right ear, and 15, 25, 20, 15, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

At the August 2005 separation examination, an audiogram revealed puretone thresholds of 5, 15, 15, 20, and 15 decibels in the right ear, and 15, 25, 20, 15, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Veteran was assigned a physical profile serial number "1," indicating normal hearing, for the "hearing and ears" component of the PULHES Factor, and under the summary of defects/diagnoses section, the clinician indicated that there were no issues.  Further, the Veteran checked "no" next to "hearing loss" and "ear trouble" on his Report of Medical History.

Following separation from service, in September 2011, the Veteran reported for a comprehensive audiological consultation for his complaint of hearing loss.  The audiologist was unable to conduct testing at that time due to cerumen impaction (see Virtual VA, CAPRI entry 3/6/17, Audiology Assessment Note dated 9/8/11,  p. 69).  However, in October 2011, an audiogram was conducted and the clinician noted that hearing in both ears was within normal limits, and word recognition scores were 100 percent in both ears (see Virtual VA, CAPRI entry 3/6/17, Audiology Assessment Note dated 10/12/11,  p. 67).      

In sum, there is no medical evidence of record that demonstrates a current right ear hearing loss disability under VA regulations.  

Regarding the Veteran's statements that he has a right ear hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed right ear hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current right ear hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for right ear hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Because a current right ear hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service.  

Next, with regard to the claimed left ear hearing loss disability, the results of the audiogram conducted at the Veteran's July 2001 enlistment examination, above, show a preexisting left ear hearing loss disability under VA regulations, as one of the puretone thresholds is 40 decibels or above.  See 38 C.F.R. § 3.385.  Because a preexisting left ear hearing loss disability was "noted" at the time of enlistment, the presumption of soundness at service entrance did not attach regarding the preexisting left ear hearing loss disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board with regard to the left ear hearing loss is whether the preexisting left ear hearing loss disability was aggravated by active service. 

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the preexisting left ear hearing loss disability was not aggravated by active service.  

The audiograms conducted in April 2004, July 2005, and August 2005 demonstrated equal or improved puretone thresholds at all frequencies tested as compared to his July 2001 enlistment audiogram.  The audiogram results at the August 2005 separation examination, detailed above, showed some degree of hearing loss in the left ear under Hensley, but no hearing loss disability as defined by VA regulations.  Moreover, while there was a slight increase in puretone thresholds from April 2004 to July 2005, again, both audiograms demonstrated puretone thresholds equal to or less than those recorded at the time of enlistment.  Namely, this evidence shows there was no increase in severity (i.e., no chronic worsening ) of the pre-existing left ear hearing loss during service.  

In addition, the September 2011 audiological consultation detailed above demonstrated that left ear hearing was within normal limits, further demonstrating that there was no permanent worsening of left ear hearing loss as a result of active service.  Indeed, as with the right ear, without a showing of current left ear hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for left ear hearing loss must be denied.  Brammer.
  
For these reasons, the claim for service connection for bilateral hearing loss must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Higher Initial Disability Rating for Asthma

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

In this case, the Veteran was awarded service connection for asthma in the June 2011 rating decision that is the subject of this appeal.  A 10 percent disability rating was awarded under the provisions of 38 C.F.R. § 4.97, DC 6602, effective from December 10, 2010.  During the course of this appeal, in an August 2013 rating decision, the RO granted a higher 30 percent disability rating, effective from September 6, 2011.  Then, as discussed in the REMAND portion of this decision, in a March 2014 rating decision, the RO severed the award of service connection for asthma effective June 2, 2014.  

The Veteran's asthma was evaluated under DC 6602, which contemplates bronchial asthma.  Under that code, a 10 percent evaluation is warranted for an FEV-1 of 71 to 80 percent of predicted value, or, an FEV-1/FVC of 71 to 80 percent, or, intermittent inhalation or oral bronchodilator therapy.  A 30 percent evaluation is warranted for an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, demonstrates more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97.  

Turning to the evidence, in November 2010, the Veteran went to the VA Medical Center after having not sought any treatment there for two years and stated that he needed an inhaler for his asthma.  An albuterol inhaler was ordered for him.

In September 2011, he reported wheezing with coughing for the past six months, as well as shortness of breath the prior week.  On examination, no respiratory distress was noted, and his lungs were clear bilaterally.  A note from later that month indicates that the Veteran used his albuterol inhaler during acute episodes.  He was diagnosed with a moderate exacerbation of chronic asthma and given a Mometasone (corticosteroid) inhaler.  

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a rating in excess of 10 percent prior to September 6, 2011, and against a rating in excess of 30 percent from September 6, 2011 to June 1, 2014.  

Prior to September 6, 2011, the evidence does not demonstrate daily inhalational or oral bronchodilator therapy, or the use of inhalational anti-inflammatory medication.  As noted above, even after the 30 percent disability rating went into effect in September 2011, the Veteran reported that he only used his albuterol inhaler during acute episodes.    

Further, from September 6, 2011 to June 1, 2014, the evidence does not demonstrate monthly or more frequent visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  While the Veteran sought treatment for an exacerbation and was prescribed a corticosteroid in September 2011, the medical records do not document any other similar incidents.    

The Board notes that in a March 2013 brief, the Veteran's attorney stated that notice of a VA examination to evaluate the Veteran's asthma was sent to the wrong address.  However, a current examination would not help him substantiate the current claim as it would be outside of the appeal period (through June 1, 2014).  Moreover, following the Board hearing, the Veteran was given the opportunity to submit medical records from his father, who is a physician and prescribed medication for the Veteran, but he did not do so.  In failing to submit this evidence, he denied VA evidence which might substantiate his claim.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because the asthma rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for asthma, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection claims, VA's duty to notify was satisfied by way of November 2009 and January 2012 letters.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the August 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a psychiatric disability, insomnia, headaches, tinnitus, and bilateral hearing loss; however, the Board finds that a VA examination is not necessary in order to decide these issues.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disability, insomnia, headaches, tinnitus, or bilateral hearing loss.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the claimed disorders in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of the claimed disorders in service and no continuity of symptoms of the claimed disorders since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a psychiatric disability, insomnia, headaches, tinnitus, and bilateral hearing loss.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Moreover, current psychiatric and bilateral hearing loss disabilities are not demonstrated by the evidence. 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed psychiatric disability, insomnia, headaches, tinnitus, and hearing loss would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disorders and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.  

Service connection for insomnia is denied.

Service connection for headaches is denied.

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  

Disability ratings in excess of 10 percent for asthma prior to September 6, 2011, and in excess of 30 percent from September 6, 2011 to June 1, 2014, are denied.

REMAND

In a March 2014 rating decision, the RO severed the award of service connection for asthma and denied entitlement to a TDIU.  In August 2014, the Veteran filed a timely notice of disagreement (NOD) with all issues adjudicated in the March 2014 rating decision.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses those issues.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In order to afford the Veteran due process, an SOC is necessary on the issues of propriety of severance of the award of service connection for asthma and entitlement to a TDIU.   

Accordingly, those issues are REMANDED for the following action:

The RO shall consider the issues of propriety of severance of the award of service connection for asthma and entitlement to a total rating based on individual unemployability due to service-connected disabilities.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


